IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-10571
                        Conference Calendar



THOMAS SOSA,

                                         Plaintiff-Appellant,

versus

NFN JOHNSON,

                                         Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 2:99-CV-393
                      --------------------
                        December 13, 2000

Before DAVIS, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     Thomas Sosa (TDCJ # 668562) has, on at least three prior

occasions, filed in forma pauperis (IFP) complaints that have

been dismissed as frivolous or for failure to state a claim.      See

Sosa v. Doe, No. 99-41101 (5th Cir. Mar. 16, 2000).    Sosa is thus

BARRED from proceeding IFP in any civil action or appeal filed

while he is in prison unless he is under imminent danger of

serious physical injury.   See 28 U.S.C. § 1915(g).    Sosa has

failed to establish any such danger.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-10571
                                -2-

     Therefore, Sosa’s leave to proceed IFP on appeal is

DECERTIFIED.   The appeal is DISMISSED.   Sosa may seek to

reinstate the appeal by paying the full appellate filing fee of

$105 to the clerk of the district court within 15 days of the

date of this opinion.

     IFP DECERTIFIED; APPEAL DISMISSED; THREE-STRIKES BAR

IMPOSED.